 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDSyosset General HospitalandLocal1199,Drug andHospital Union,AFL-CIO,Petitioner.Cases 29-RC-1544 and 29-RC-1545May 11, 1971DECISION AND DIRECTION OF ELECTIONSBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a con-solidated hearing was held before Hearing Officer Rich-ard J. Roth of the National Labor Relations Board.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, and by direction of the Regional Director forRegion 29, these cases were transferred to the NationalLabor Relations Board for decision. On December 10,1970, briefs were timely filed by the Petitioner, theIntervenor,' and the Employer, which have been con-sidered by the Board.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its powers in connection withtheir cases to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record' in these cases, the Boardfinds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.'3.Questions affecting commerce exist concerning therepresentation of certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4. Petitioner seeks to represent employees of the Em-ployer in two separate bargaining units consisting of (1)pharmacists and (2) technicians. The Intervenor agreesthat a separate unit of pharmacists is appropriate.However, it contends that clerical employees should beincluded in the same unit with technicians. The Em-Syosset Hospital Technical & Clerical Employees Association.'We find the Petitioner's objection to the posthearing exhibit submittedby the Employer to be without merit. The exhibit is, therefore, received inevidence.'The Employer contested the status of the Petitioner as a labor organiza-tion and the Petitioner in turn contested the status of the Intervenor. Therecord shows that the Petitioner and the Intervenor are organizations inwhich employees participate and that both exist for the purpose of dealingwith employers concerning wages, hours, and other conditions of employ-ment. Accordingly, we find that the Petitioner and the Intervenor are labororganizations within the meaning of Section 2(5) of the Act.ployer argues that technicians,clericals,and pharma-cists should be in one unit,with the pharmacists beingpermitted to vote separately as to whether they desireto be included in an overall unit.The Employer operates a proprietary hospital inSyosset,NewYork.Petitioner already represents thehospital'sunskilled personnel in housekeeping andfood services,the nurses aides,and maintenance per-sonnel.Registered nurses are represented by a profes-sional association.The only unrepresented employeesare those involved in these proceedings:pharmacists,technicians,and clericals.The pharmacists must have a Bachelor of Sciencedegree from a school of pharmacy and must be licensedby the State of New York. They work almost exclu-sively in the hospital pharmacy where they dispense allmedication required for all units in the hospital. Wefind that they are professional employees within themeaning of Section 2(12) of the Act.'We further findthat as professional employees they have a communityof interest separate from that of nonprofessional em-ployees,and, as neither union seeks to include them ina broader unit, they may constitute a separate appropri-ate unit.'The technicians work in the various departmentallaboratories of the hospital,including histology, bac-teriology,chemistry, and hematology,etc.Althoughsome have had 1 or 2 years of specialized post-second-ary school training, most of them perform routinelaboratory work,are only high school graduates, arenot required to have technical school training, andlearn their skills by on-the-job training which may re-quire only a few months.The clerical employees involved,all of whom per-form usual office and clerical work, include generaloffice clerical employees who work in the several busi-ness offices on the main floor and the ground floor ofthe hospital,and clericals who work with techniciansin the various laboratories throughout the hospital. Theclerical employees in the laboratories are supervised bythe same individual who supervises and directs thework of the technicians in that laboratory.There is a high degree of cooperation among all em-ployees and all departments in the common objective ofserving hospital patients.This includes clericals in thenonmedical departments such as admitting office,medical records department,and business offices. Thework of these clericals also brings them in frequentcontact with clericals in the laboratories and other de-partments,who constantly transmit information abouttests and charges for services which are entered ontothe charts and other patient records.All employeesKatz Drug Company,123 NLRB 1616, 1617.'Drug Fair-Community Drug Co., Inc.,180 NLRB No. 94. Cf.KatzDrug Company, supra.190 NLRB No. 59 SYOSSET GENERAL HOSPITAL305have substantially the same fringe benefits and enjoysimilar working conditions. As stated, technicians andsome of the clericals have the same supervision.Some of the "technicians" appear to be technicalemployees in the sense in which the Board uses thatterm.' However, most of them are not; they do not havethe technical school background or the technical train-ing on the subprofessional level which would give thema community of interest apart from other employees.Most of the "technicians" here are more like laboratoryassistantsin industrial laboratories who perform pre-scribed, routine tests under professional supervision.'The Board does not establishseparatebargaining unitsfor such laboratoryassistants.Accordingly, we findthat a separate unit of "technicians" is not appropriate.As the "technicians" and clerical employees are theonly unrepresented nonprofessional employees, and asmany of them work in the same departments under thesame supervision, have common educational back-grounds, and enjoy similar fringe benefits and workingconditions, we find that a unit of "technicians" andclerical employees is appropriate.The Sheffield Corporation,134 NLRB 1101Dewey Portland Cement Company, division of Martin-Marietta Corpo-ration137 NLRB 944, 947Accordingly, we find that the following employeesconstitute separate appropriate units for the purposesof collective bargaining within the meaning of Section9(b) of the Act:(a)All pharmacists employed at the Employer'sSyosset,New York, hospital excluding all other em-ployees, supervisors, watchmen, and guards as definedin the Act.(b)All hospital technicians and clerical employeesemployed at the Employer's Syosset, New York, hospi-tal, excluding all other employees, pharmacists, super-visors, watchmen, and guards as defined in the Act.[Direction of Elections' omitted from publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc,156 NLRB 1236,NL R.B. v. Wyman-Gordon Co,394 US. 759.Accordingly,it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 29 within 7 days of thedate of this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstancesFailure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed